 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   ALEXIS MENDOZA, et al.,
                                                          Case No.: 2:19-cv-01956-KJD-NJK
11          Plaintiff(s),
                                                                         Order
12   v.
13   SOS SECURITY, LLC, et al.,
14          Defendant(s).
15         “[A]ll documents filed with the court, including exhibits,” must redact the names of minor
16 children such that only their initials appear. Local Rule IC 6-1(a). The Clerk’s Office has issued
17 two notices requiring Defendant to comply with this dictate with respect to their case-initiating
18 documents. Docket Nos. 5, 7. Defendants have now filed corrected images that continue to
19 include the full names of minors in some of the documents. See, e.g., Docket No. 9-1.
20         The Clerk’s Office is INSTRUCTED to strike the documents at Docket Nos. 9, 10, and
21 11, as well as all exhibits thereto. Defendant and its counsel are hereby ORDERED to refile
22 properly redacted versions of those documents by November 27, 2019. FAILURE TO COMPLY
23 WITH THIS ORDER AND WITH THE REDACTION RULES MOVING FORWARD
24 MAY RESULT IN THE IMPOSITION OF SANCTIONS.
25         IT IS SO ORDERED.
26         Dated: November 20, 2019
27                                                             ______________________________
                                                               Nancy J. Koppe
28                                                             United States Magistrate Judge

                                                   1
